 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMurphy Printing Company, Inc. and Local One,Amalgamated Lithographers of America, affiliatedwith International Typographical Union, AFL-CIO. Case 2-CA-14766April 3, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn December 28, 1977, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,l andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Murphy PrintingCompany, Inc., White Plains, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONFRANK H. ITKIN, Administrative Law Judge: The unfairlabor practice charge in this case was filed by the Union onMarch 14 and the complaint was issued on May 11, 1977.The hearing was conducted on July 27 and 28, 1977, inNew York, New York. Briefly, General Counsel allegesthat Respondent Company violated Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, byrefusing to bargain in good faith with the Union as thecertified representative of its employees in an appropriateunit. Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefs filedby counsel, I make the following findings of fact andconclusions of law:235 NLRB No. 90FINDINGS OF FACT1. INTRODUCTION; BACKGROUNDRespondent, a New York corporation, maintains anoffice and plant in White Plains, New York, where it isengaged in performing commercial printing services. Theparties stipulated and I find and conclude that Respondentis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The parties furtherstipulated and I find and conclude that Charging PartyUnion is a labor organization within the meaning ofSection 2(5) of the Act.On October 26, 1976, a majority of Respondent'semployees in an appropriate unit selected the ChargingParty Union as their bargaining agent in a Board-conduct-ed election. Thereafter, on November 4, 1976, the Board'sRegional Director for Region 2 certified the Union as theexclusive bargaining agent of the unit employees. Theappropriate unit, as stipulated, consists of all full-time andregular part-time lithographers, including the press depart-ment, camera department, stripping department, and plate-making department employees of Respondent employed atits plant, exclusive of all other employees, office clericals,guards, and all supervisors as defined in Section 2(11) ofthe Act.II. THE SEQUENCE OF EVENTS; THE BARGAININGSESSIONSBen Blank, director of organizing and financial secretaryfor Charging Party Union, testified that he made his "firstcontact" with representatives of Respondent Company onor about November 10 or 11, 1976. Blank then telephonedRobert Aldrich, Respondent's president, and "requested abargaining meeting as a first session based on the certifica-tion." Blank recalled that Aldrich "wanted to knowwhether this was necessary at this time. There's nothing hecould give ...." Blank responded, "we were certified andwe'd have to sit down and meet." A meeting was scheduledfor November 18. Blank recalled that "the appointmentthat we made ...during that telephone conversation wasnot kept." Blank was unsure whether he "had to cancel itor Mr. Aldrich had to cancel it."Thereafter, on November 24, Blank sent Aldrich a letter(G.C. Exh. 3)-requesting the following information for our negotiat-ing meeting [rescheduled for] December 6, 1976:1. Names, classifications, job duties and the presentwages of the lithographic unit.2. The working conditions of the plant includinghours, overtime rates, etc.3. The Company's welfare programs (hospitalization,medical, pension, etc.) ....Blank enclosed with his letter the Union's "IndustryPrinted Agreement" which, as he stated in his letter, "areour demands."The first meeting of the parties was conducted in theCompany's offices on December 6, 1976. Aldrich waspresent for the Company. Blank was present for the Union.Blank recalled:612 MURPHY PRINTING CO.During that conversation, time and time again Mrs.Aldrich came into the meeting wanting to know why wewere after their Company, that the people had goodrelations with them, that she treats their people veryvery well, and why do you want to put us out ofbusiness. She also raised questions as to her being ableto work in the plant. Blank assured Mrs. Aldrich that"she would be able to, under contract," continue towork and he "would guarantee to her that she would beable to continue doing the job she was doing .., that[he] would put that in an addendum."During this initial meeting, Blank questioned Aldrichabout employee layoffs shortly after the Union "hadbecome active" at the plant. Blank complained that one ofthe employees had been telephoned at the hospital wherehe was a patient and then informed of his layoff. Accordingto Blank:Mr. Aldrich told me that he was not responsible forthe layoffs, that [Company Treasurer Abraham] Hom-nick had become furious about the fact that hisemployees had gone to the Union and ...Homnickhad stated that, if they want to go to the Union andthat's the way they wanted it, I will lay them offeverytime it's slow.Further, as Blank testified:[D]uring these complete negotiations, always entwinedin the negotiations was, come back another year, don'tbother us now, we can't give you anything, we can'tnegotiate what's in a contract, and so on and so forth.Blank summarized the conduct of the Employer at thisinitial and later meetings, in part, as follows:[Tjhere [were] interruptions constantly ...betweenMr. Homnick and between Mrs. Aldrich. Mr. Aldrich,in the middle of negotiations, was called away by ...Mrs. Aldrich ..., and [they] told [me] we are busy inthe other room ... we can't negotiate right now ....Or, in one case, we were negotiating at the time whenshe [Mrs. Aldrich] insisted that Mr. Aldrich leave thenegotiations and take her home because her motherhad just returned from the hospital.As noted, Union Representative Blank had requestedcertain information from the Company in his letter ofNovember 24. This information, according to Blank, wasnot supplied at the December 6 session. Blank recalled:Mr. Aldrich said that ...Mr. Homnick had notgiven him that information yet.This requested information "related to six employees" whocomprised the unit at the time.' Blank explained that during his conversation with Homnick earlier thatday, Homnick also had stated: "what do you want to bother us for"; "comeback in a year"; and "I will be away for two weeks."2 Blank testified that G.C. Exh. 9 does not provide "all the information"which had been requested by the Union on November 24. 1976. Blank notedBlank next communicated with the Employer on orabout December 13, 1976. Blank then telephoned theEmployer and spoke with Company Treasurer AbrahamHomnick. According to Blank:[Homnick] told me he would not be there for theChristmas holidays. He would be away for two weeks.* +.Mr. Aldrich, in a telephone conversation that sameday ... said that he would be away.* *.I [Blank] asked him [Aldrich] whether -why he hadnot sent me the answer to my 11/24 request forinformation. And he told me he was too busy, he hadn'tgotten around to it yet. I asked him when we couldmeet. And he said, better hold off until after theChristmas holidays when Mr. Homnick comes backBlank recalled that Aldrich had stated during their tele-phone conversation that "he would get" the requestedinformation "during the Christmas holidays." Blank fur-ther recalled that "we agreed that I should call him backduring the first week of January and set up anotherappointment for a meeting."Thereafter, during early January 1977, Blank againtelephoned Aldrich and a second session was scheduled forJanuary 10. Blank noted that, during this conversation, "Iasked him [Aldrich] about the 11/24 request that I hadmade"; "he said that he would have it for me"; "I askedhim why I hadn't received it yet .."; and "he said he wasbusy and didn't have the time to get it."The second session was held on January 10, 1977, at theCompany's offices. Aldrich attended for the Company andBlank attended for the Union. Blank, in his earliertelephone conversation with Aldrich, had asked Aldrich ifHomnick "would be" at this session. Aldrich had statedthat Homnick "would" be there. However, Homnick wasnot present at the meeting. Aldrich explained that Hom-nick "had a slight cold." Blank then asked Aldrich"whether [Aldrich] would bargain with [Blank] alone."Aldrich responded that "he'd prefer not to" and, conse-quently, "the meeting was a very short one." Blankreceived at this session a written letter (G.C. Exh. 9)containing "partial information that [Blank] had request-ed."2According to Blank, there was "no negotiating" atthis meeting because Homnick was absent.A third session was scheduled for January 26, 1977.Blank attended for the Union and Aldrich attended for theCompany. The meeting was held at the Employer's offices.Blank recalled the session, as follows:that G.C. Exh. 9 does not provide the requested information pertaining to"the welfare program, hospitalization, medical and pension ...." Also.according to Blank. G.C. Exh. 9 does not provide "the job duties which [hehad requested." Blank has not received the above information from theEmployer.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe had very little negotiating because practically thewhole time of this meeting was spent in my trying toconvince Mr. Aldrich to negotiate.I believe Mr. Homnick came in from time to time atthat meeting, stating that we should forget the wholething, come back another time. We haven't got anymoney, we can't afford to give anything, etc. etc. And, Iwas trying to keep the conversation alive by virtue ofthe fact that they have to negotiate, that they shouldnegotiate.[There] were intrusions in the meeting, Mr. Aldrichbeing called out, coming back, etc.Blank, at the close of this meeting, warned "unless we cannegotiate, I am going to have to go to the [Labor] Boardbecause you are just refusing to even listen or do any-thing." Blank recalled that he had stated at this meeting,inter alia, "we were not trying to put [the Company ] out ofbusiness"; "we were willing to bend over backwards"; and"we made no demand on [the Company] which we weren'twilling to negotiate and negotiate and negotiate."The fourth session was held on February 10, 1977, at theCompany's offices. Aldrich and Homnick were present forthe Company. Blank and Salvatore Diglio, a union vicepresident, attended for the Union. At this meeting, accord-ing to Blank, the Company "gave me a breakdown of all of...their positions as to the industry contract which I hadpresented [to] them originally." Blank was handed at thissession G.C. Exh. 10, a letter from Aldrich to Blank datedDecember 9, 1977, listing "the paragraphs of the [Union's]sample contract to which [Aldrich did] not feel the[Company] can agree .. ." and also listing the Employer's"reasons for objecting to" the Union's proposals.3At this fourth session, according to Blank, Aldrich andBlank "agreed to a few things" while Homnick "was notpresent." Aldrich "had objected to the Union clause ...he said that he would not force anyone to join the Unionbased on what we had in the agreement." Blank agreedwith Aldrich, stating "that those who wish to join may doso, those who didn't wish to, would not do so, we wouldnot force them to join the Union by anything in thecontract, but that anyone who was hired ..., exclusive ofthose who ...voted in the election or their presentemployees ...our Union clause in the contract wouldapply to them." Aldrich agreed; "he said he would goalong with that." Blank testified that Homnick, "who wasin there from time to time, stated over and over again, hecouldn't agree with anything, couldn't agree with anything,3 G.C. Exh. 10 lists the following sections of the Union's proposedcontract (G.C. Exh. 8) and states management's objections thereto: secs. 3.5, 6, 7, 10-21. 34, and 42. The letter concludes: "[Wle are presentlyoperating this business in the red and the addition of any of the above costscould easily drive this plant out of business, which you insist is not yourintention."4 According to Blank, the parties did agree at this session with respect to,inter alia, the union-security clause as modified; the clauses pertaining toefforts to secure employee wage rate increases during the term of anagreement; a "partial agreement in recognition of the Union"; "startingwouldn't sign a contract." Blank, however, continued todiscuss the proposed contract, stating: "let's take a look atthe contract, I am sure we can find something in thecontract to agree with."4Thereafter, on February 15, 1977, Blank sent a letter toAldrich (G.C. Exh. 13) reviewing, inter alia, the Company's"objections to the items listed in the letter [which Aldrich]gave to [Blank] at the last meeting." Additional unionproposals are also stated in this letter (G.C. Exh. 13) andthe Union requested a further bargaining session onFebruary 23.5The fifth meeting was held on February 23, 1977, at theCompany's offices. Present for the Employer were Aldrichand Homnick. Present for the Union were Blank andDiglio. Blank testified:We discussed the letter [of February 15, G.C. Exh. 13]and we were making agreements on a number of items.We were in session possibly an hour and a half whenMrs. Aldrich came in and told Mr. Aldrich that theyhave to take her mother -they have to go home to hermother who had, I believe, just come out of thehospital.**And Mr. Aldrich told her [Mrs. Aldrich] to go aloneand he would continue. She insisted that he go with her,and after two or three of such conversations betweenthe two, he left.* **[Aldrich] then left the meeting and Mr. Homnick tookover. And we pointed out to him that we had madecertain agreements and so on. And he said, "I don'tcare what agreements you have made, we are not goingto sign anything, we are not going to sign a contract. Iwon't give one cent [for] anything, not even one day,nothing. And, if you want to, you can come back in ayear from now."Blank further testified:He [Homnick] was willing, he said, to sign a contractwhich was a sweetheart sort of contract, embodyingonly those things which were basically [in] practice bythe company with the employees. And, in a year fromthen, if things changed, he would sit down and talk tous about a contract.Blank told Homnick that the above type of agreement "wasunacceptable." Homnick "insisted that he would not signanything, he would not give one penny." Blank explained:"There was no purpose of us continuing the meeting undertime"; the "discrimination" provisions pertaining to the Union; computa-tion of "overtime"; and "layoff" notifications.b As discussed below, Company President Aldrich and TreasurerHomnick denied receiving this letter (G.C. Exh. 13). Blank testified that hedictated and caused this letter to be mailed. I am persuaded here that thisletter was in fact mailed to and received by Respondent's officers. I notethat this letter requested February 23 as the next session and the parties meton that date. Moreover, I am also persuaded here that this letter was in factdiscussed by the parties at the February 23 meeting.614 MURPHY PRINTING CO.those circumstances and we informed Mr. Homnick thatwe would take the matter to the National Labor RelationsBoard."6On cross-examination, Blank acknowledged, inter alia,receiving a letter (G.C. Exh. 10) from the Employer whichin effect indicated that the Company had "agreed to" thefollowing articles in the Union's proposed contract (G.C.Exh. 8): "territorial jurisdiction [art. 1]"; "recognition ofthe Union [art. 2]"; "Union access to the plant [art. 4]";"wash-up time [art. 8 ]"; "call-in pay [art. 91"; "apprentices[art. 22]"; "complement on presses [art. 23]"; "emergencyundercomplement [art. 24]"; "struck work [art. 25]";"chain shop [art. 26]"; "right to terminate [art. 27]";"individual rights of employees [art. 28 ]"; "trade shop [art.29]"; "no transfer of equipment [art. 30]"; "foreign work[art. 31 ]"; "freedom of speech [art. 32]"; "piece work orproduction bonus [art. 33]"; "no change in area practice[art. 35]"; "new machines or processes [art. 36]"; "nostrikes, no stoppages, no lockouts [art. 37]"; "standardgrievances and arbitration procedure [art. 38]"; "jointcommittee [art. 39]"; "bulletin board [art. 40]"; and "nooral or implied agreement [art. 41]". Blank further ac-knowledged that the Company had made "modifications"in its "positions" during the sessions. Blank, however,denied that he had "stopped bargaining because theywouldn't agree with [him] about economics." Blank ex-plained:All during the negotiations they would not discussanything in terms of the contract whatsoever until wecontinued pounding away at it, explaining, sort oftwisting their arm to negotiate.* **And, when on [February] 23rd, when I believe weasked for one holiday ...for these people, the answerwas, we will agree to absolutely nothing. We won't giveyou one penny.Blank recalled that the Company had "stated all during thenegotiations that it didn't have money"; Homnick "offeredto show [Blank] the Company's books" and Blank declinedthe offer. Further, according to Blank, Homnick had statedduring the negotiations that "why don't you come back in ayear from now ... if things change or we can afford it, wewill talk to you."The Company, according to Blank, had not agreed toany "economic terms and conditions" as proposed by theUnion; the above areas of agreement were, in Blank's view,essentially noneconomic; and -...all of those agreements were thrown out of thewindow by Mr. Homnick after Mr. Aldrich left [onFebruary 23 ], stating that nothing is agreed to, we aregoing to give you nothing not even one cent, whateverthose agreements were.6 Blank specifically recalled that he had asked Homnick at this meetingabout the areas or subjects upon which the parties had reached agreement.Homnick responded that "he wouldn't agree to anything. Everything is outof the window .... He is not going to sign anything, will not sign acontract, will not give one penny and we can do what we want to do."7 Diglio, referring to G.C. Exh. II, a memorandum of agreementsBlank further explained that the only counterproposalsmade by the Employer pertaining to its proposals were the"negative" responses as contained in the Employer's letterof February 9 (G.C. Exh. 10). In addition, as Blank noted:I believe Mr. Diglio, as the last thing that was said atthat [February 23] meeting ...said, before we breakoff or before we leave, is there anything we can agreeto, that we can sit down. He [Homnick] said no,nothing. At which point we left.Salvatore Diglio, the Union's vice president, testified thathe attended the fourth and fifth bargaining sessions. Digliorecalled that at the last session, Homnick made thefollowing statements:He wouldn't go for anything. He asked us if we hadanything -he asked us if we would go for what theycall a sweetheart contract, whereas we would sign withhim and he with us where we would not have tonegotiate for one full year and then come to see howthings were with the Company and see if we can takeon from there then.nn* *Naturally, we told him we don't have no such thing. Inview of that, he said there's nothing he can do for [us]. Ican't give a thing.S* *I asked him, "Mr. Homnick, is there anything at all inthe contract that we can negotiate?" He says, "no,nothing at all." 'Abraham Homnick, treasurer and owner of 45 percent ofRespondent's stock, testified that Respondent's "currentliabilities [in 1976] were in excess of the current assets";"we are losing money"; "we had lost money in 1976generally"; and the Union representatives were advised ofthe Employer's "losses". Homnick denied, inter alia, tellingAldrich that he was "furious with the people selecting theUnion" or stating that "if that's the way they [theemployees] want it ... .am going to lay them off everytime it's slow instead of keeping them when it's slow."Homnick claimed, "I don't interfere in the plant" andAldrich "doesn't interfere in the office work."Homnick recalled that he had attended "the first meetingfor Union negotiations ..." -"probably for a shortperiod of time, I might have been in and out of themeeting." Homnick added:I think I was present to some extent in all the meetings.And, at the very last meeting, I wound up talking to thegentlemen from the Union because Mr. Aldrich wasneeded in the plant. And he worked outside.reached during negotiations, recalled that the Company had agreed to, interalia, the Union's proposed contract provisions pertaining to "starting time":"call-in and reporting pay"; "paid supper periods" and "overtime." (Cf.G.C. Exh. II and G.C. Exh. 8). Diglio also recalled that Homnick had saidat the last session, "we can't afford to give you anything at this particulartime" -"we can't afford nothing."615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHomnick recalled that he had made the following state-ments to the union negotiators at the last meeting:I pointed out to them that unfortunately our financialsituation is such that at the moment we cannot concede-we cannot increase fringe benefits because it wouldmean that we would have to close the plant.Homnick offered to show the union representatives theCompany's books. Homnick denied stating at the lastmeeting "that everything is out" or that he attempted toavoid any agreements which Aldrich "had already made."Homnick further claimed that "we never received [G.C.Exh. 13, a letter from Blank to Aldrich dated February 15,]in the mail; to the best of my knowledge, we have neverreceived this letter in the mail." Homnick could not"recall" discussing this letter (G.C. Exh. 13) at the lastsession on February 23.On cross-examination, Homnick acknowledged that hedid miss one meeting because he was home sick; that hewas "in and out" of the remaining meetings. Homnickfurther recalled the following exchange between him andthe union representatives at the last meeting:I forgot which gentleman it was, one gentleman said,"what you want from us is a sweetheart contract." Isaid, "no" ..."I know that is something you cannotgive us." I did not say, give me a sweetheart contract.Homnick acknowledged that "we offered them nothing inthe way of economic increases." Homnick acknowledgedthat the Employer did not make a counterproposal withrespect to the specific economic terms which had beenproposed by the Union and rejected by the Employer.Homnick claimed that the Company wanted to maintainthe economic status quo.Company President Aldrich testified that he first sawG.C. Exh. 13 (the Union's letter addressed to him datedFebruary 15) "yesterday" at this hearing. Aldrich deniedthat this letter was discussed at the February 23 bargainingsession "while he [Aldrich] was at the meeting." Aldrichdenied that he had related to Blank during the bargainingthat Homnick "was furious with the men for voting for theUnion -If that is the way they want it ... I will lay themoff everytime it's slow instead of keeping them when it'sslow."On cross-examination, Aldrich testified, in part, asfollows:Q. When you received the standard form contract,what was your reaction to it?A. I felt if I had to sign that contract, there was noway I could stay in business.Q. Did you put together any counterproposals ofthose things?A. No. I did not.Q. What did you say to Mr. Blank on February10th with respect to the contract?A. I don't remember now what I said to him.Q. You don't remember generally what you said?A. Which was the February 10th?Q. It would have been your fourth meeting?A. No. I have no idea what I said, I did not keepnotes. I don't remember.Q. Even by the fourth meeting, you had notdiscussed terms and conditions of the contract?A. I am sure we did. It is on the record what -. Weagreed to some things at that meeting. I believe thatwas before that meeting.Q. What had you agreed to before that meeting?A. I don't remember the specific clauses.Q. You don't remember anything generally thatyou agreed on?A. I remember we agreed on items one, two andthree. After that I will get lost because I don't knowwhat the item is on.Q. We are talking about the fourth meeting, didthere come a time when you submitted any counter,specific counter proposals to what you saw in thatstandard form contract?A. None other than the one which was entered herein the letter [G.C. Exh. 10]. No.Q. Now, I will ask you to take a look at that [G.C.Exh. 10] and after you do so tell us whether or not thatcontains anything, any specific proposals? (handing towitness.)A. No. It does not. It does not contain any specificproposals.I find and conclude on the entire record before me, andrelying on the demeanor of the witnesses, that the testimo-ny of Ben Blank and Salvatore Diglio, as detailed above, iscredible and trustworthy. Insofar as the testimony ofAbraham Homnick and Robert Aldrich differs from thetestimony of Blank and Diglio, I am persuaded here thatthe above testimony of Blank and Diglio is a moreaccurate, complete, and reliable account of what transpiredbetween the parties during the above sequence of events. Inote that Blank's testimony concerning the last session issubstantiated in pertinent part by Diglio. I note also thatthe testimony of Homnick and Aldrich is at times incom-plete, unclear, and vague.1II. DISCUSSIONGeneral Counsel argues in his brief that "the totality ofthe Respondent's conduct during the entire bargainingperiod ...establishes that it has not bargained in goodfaith." Counsel for Respondent argues that the Employerhas "bargained in good faith." In N.LR.B. v. GeneralElectric Company, 418 F.2d 736, 762 (C.A. 2, 1969), cert.denied 397 U.S. 965 (1970), the court stated:[T]he statute clearly contemplates that to the end ofencouraging productive bargaining, the parties must616 MURPHY PRINTING CO.make "a serious attempt to resolve differences andreach a common ground," N.L.R.B. v. InsuranceAgents' Int'l Union, 361 U.S. 477, 486, 487, 488 (1960),an effort inconsistent with a "predetermined resolve notto budge from an initial position." N.L.R.B. v. TruittMfg. Co., 351 U.S. 149, 154-155 (1956) (Frankfurter J.,concurring).** *A pattern of conduct by which one party makes itvirtually impossible for him to respond to the other -knowing that he is doing so deliberately -should becondemned by the same rationale that prohibits "goingthrough the motions" with a "predetermined resolvenot to budge from an initial position." See N.LR.B. v.Truitt Mfg. Co., supra (concurring opinion).In N.L.RB. v. Herman Sausage Company, Inc., 275 F.2d229, 231-232 (C.A. 5, 1960), the court stated:The obligation of the employer to bargain in goodfaith does not require the yielding of positions fairlymaintained. It does not permit the Board, under theguise of finding of bad faith, to require the employer tocontract in a way the Board might deem proper. Normay the Board ". ..directly or indirectly, compelconcessions or otherwise sit in judgment upon thesubstantive terms of collective bargaining agreements.." for the Act does not "regulate the substantiveterms governing wages, hours and working conditionswhich are incorporated in an agreement."**On the other hand, while the employer is assuredthese valuable rights, he may not use them as a cloak.In approaching it from this vantage, one must recognizeas well that bad faith is prohibited though done withsophistication and finesse.More recently, in Borg-Warner Controls, a Division ofBorg-Warner Corporation, 198 NLRB 726, 729-730 (1972),the Board, former Chairman Miller dissenting, stated:**The issue is not, as respondent suggests, that respon-dent did not make enough concessions. Rather, theissue is whether respondent's approach to bargainingdemonstrated an unyielding rigidity during negotia-tions which made collective bargaining a futility.Respondent's unyielding rigidity is clearly establishedboth in terms of Respondent's substantive proposalsand its conduct relative to the procedural consider-ations of bargaining. Accordingly, the totality of Re-spondent's conduct during its bargaining compels theconclusion that Respondent only went through theelaborate motions of bargaining and adapted its tacticsto its own ends with no sincere desire of reaching anagreement.**In addition, as the court stated in N.LR.B. v. J. P.Stevens & Company, Inc., Gulistan Division, 538 F.2d 1152,1164 (C.A. 5, 1976):The case law allows no equivocation regarding theobligation to supply data. A company which fails toproduce relevant information violates its duty to bar-gain.... The only requirements are that the unionmust request the data and it must be relevant to alegitimate interest of the union.... In addition, anemployer fails to bargain in good faith when heunreasonably delays production of requested, relevantdata. ...And, as noted in N.LR.B. v. Feed and Supply Center, Inc.,294 F.2d 650, 653 (C.A. 9, 1961):Such information [the employer's health and welfareplan] was relevant to the issues on which the partieshad not yet reached agreement and about which theywere obligated to bargain. Failure of respondent tofurnish such information in these circumstances wereviolative of Section 8(aX5) and (1) of the Act.Applying these principles to the instant case, I find andconclude that Respondent Company has not bargained ingood faith with the Union as the certified representative ofits employees in an appropriate unit, in violation of Section8(a)(5) and (1) of the Act. Thus, as found supra, UnionRepresentative Blank initially telephoned Company Presi-dent Aldrich on or about November 10 or 11, 1976, shortlyafter the Board certification had been issued to the Union.Blank requested a bargaining meeting. Aldrich responded,"whether this was necessary at this time ..." Blankpersisted and a meeting was scheduled. Thereafter, onNovember 24, before the parties met, Blank sent Aldrich aletter requesting the names, classifications, job duties, andpresent wages of the lithographic unit; the working condi-tions of the plant including hours and overtime rates; andthe Company's welfare programs including its hospitaliza-tion, medical, and pension programs. Blank, at the sametime, enclosed the Union's standard printed agreementwhich, as he stated, "are our demands." On December 6, atthe first bargaining session, Blank asked Aldrich for theinformation which he had requested earlier on November24. Aldrich claimed that Company Treasurer Homnick"had not given him that information yet." At this samemeeting, Mrs. Aldrich, wife of the company president,interrupted "wanting to know why we [the Union] wereafter their Company ...and why do you [the Union]want to put us out of business ...." Statements were alsomade by Management to Blank at this and later sessionssuch as, for example, "come back another year"; "don'tbother us now"; "we can't give you anything"; "we can'tnegotiate what's in a contract ...." There were alsoconstant "intrusions in the meetings" and "interruptions."Further, Aldrich apprised Blank at this initial session thatHomnick "had become furious about the fact that hisemployees had gone to the Union and ...Homnick had617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated, if they want to go to the Union and that's the theywant it, I will lay them off everytime it's slow ... ."Blank later telephoned Aldrich on or about December13. Blank again asked for the information which he hadrequested on November 24. Aldrich responded that "hewas too busy, he hadn't gotten around to it yet ...."Further, Blank was informed that the parties could notmeet "until after the Christmas holidays when Mr. Hom-nick comes back ...." Blank next telephoned Aldrichand Homnick during early January 1977. Blank againasked for the information which he had requested earlier.Aldrich claimed that "he was busy and didn't have time toget it." Thereafter, at the second bargaining session onJanuary 10, Aldrich provided Blank with a one-pagewritten memorandum containing only a part of theinformation which he had requested. The memorandumdoes not provide the requested information pertaining tothe Employer's welfare program, hospitalization, medical,and pension ...plans. This requested information wasnever supplied to the Union. Further, at this secondsession, Aldrich stated that "he'd prefer not" to bargainwith Blank because Homnick was absent that day with "aslight cold." Consequently, there was "no negotiating" atthis session.The third session was held on January 26. Blank recalledthat "we had very little negotiating because practically thewhole time ...was spent in my trying to convince Mr.Aldrich to negotiate ...." Blank explained to Aldrichthat "we were not trying to put [the Company] out ofbusiness"; "we were willing to bend over backwards"; and"we made no demand on [the Company] which we weren'twilling to negotiate and negotiate and negotiate." Thereaf-ter, at the fourth session on February 10, Blank was given atypewritten letter from Aldrich, listing the paragraphs ofthe Union's printed contract "to which [Aldrich did] notfeel the Company can agree ..." and also listing theEmployer's "reasons for objecting to" the Union's propos-als. At no time did the Company prepare or state specificcounterproposals to the detailed proposals which had beenadvanced by the Union. Nevertheless, at this fourthmeeting, Aldrich and Blank had "agreed to a few things"while Homnick "was not present." Homnick, however,would walk in "from time to time" and repeatedly state,"he couldn't agree with anything ... [and] wouldn't sign acontract."Subsequently, on February 15, Blank sent Aldrich aletter reviewing the "Company's objections" and stating"additional" union proposals. Thereafter, at the finalsession on February 23, Aldrich was called away from themeeting. Homnick took over. Homnick then apprisedBlank that he was "willing ...to sign a contract whichwas a sweetheart sort of contract ...." As UnionRepresentative Diglio credibly recalled, Homnick -asked us if ...we would go for what they call asweetheart contract, whereas we would sign with him...and we would not have to negotiate for one fullyear and then come back to see how things were withthe Company ....The union representatives refused to sign such an agree-ment. Homnick then "insisted that he would not signanything ..."; "he wouldn't agree to anything"; and"everything is out of the window ...."Respondent Company, by the ebove conduct, violatedSection 8(a)(5) and (1) of the Act. The informationrequested by the Union on November 24 was clearlyrelevant. The Company, after repeated requests by theUnion, supplied only a part of this information on January10. The Union was never provided with the balance of therequested information. I therefore find and conclude thatRespondent Company unreasonably delayed the produc-tion of a portion of the requested data and failed to supplythe remaining data, in violation of its duty to bargain ingood faith. Further, as shown above, I find and concludethat Respondent's "approach to bargaining demonstratedan unyielding rigidity during negotiations which madecollective bargaining a futility." Borg-Warner Controls,supra, and cases cited. Respondent, by its conduct, avoidedany "serious attempt to resolve differences and reach acommon ground." General Electric Company, supra, andcases cited. Respondent made it clear that it was "goingthrough the motions" with a "predetermined resolve not tobudge from an initial position." Ibid And, at the lastmeeting of the parties, Respondent proposed what ittermed a "sweetheart" agreement which would maintainthe status quo for I year. Respondent did not believe "thatthis proposal had the slightest chance of acceptance by aself-respecting union" (N.LR.B. v. Reed & Prince Mfg. Co.,205 F.2d 131, 139 (C.A. 1, 1953), and, consequently, whenthe Union refused to agree to this so-called "sweetheart"agreement, Respondent summarily canceled all agreementspreviously reached between the parties and refused tobargain any further. I, therefore, find and conclude thatRespondent has not bargained in good faith.CONCLUSIONS OF LAW1. Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Union is the certified bargaining agent for theCompany's employees in the following appropriate unit:All full-time and regular part-time lithographers, in-cluding the press department, camera department,stripping department, and platemaking departmentemployees of the Company employed at its plant,exclusive of all other employees, office clericals, guardsand all supervisors as defined in the Act.4. The Company violated Section 8(a)(5) and (1) of theAct by its delay in furnishing to the Union certainrequested information pertaining to the names, classifica-tions, job duties, wages, and working conditions of theemployees in the above unit; by its failure to furnish theUnion with certain requested information pertaining to theCompany's hospitalization, medical, pension, and welfareprograms pertaining to the employees in the above unit; byits withdrawal of previously granted acceptances of certainproposed terms and conditions of employment and by itsrefusal to negotiate and discuss with the Union matters618 MURPHY PRINTING CO.pertaining to wages, hours, and other terms and conditionsof employment unless the Union agreed to a 1-yearcollective-bargaining agreement embodying the Compa-ny's existing wages, hours, and other terms and conditionsof employment for the employees in the above unit; and byits negotiating with the Union with no intention of enteringinto any final or binding agreement.5. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that Respondent Company engaged in theunfair labor practices as set forth above, I recommend thatit cease and desist from engaging in such conduct, like andrelated conduct, and take certain affirmative action de-signed to effectuate the policies of the Act. I also recom-mend that Respondent be ordered to bargain collectivelyand in good faith, upon request, with the Union as theexclusive bargaining representative of its employees in theabove unit; in the event that an understanding is reached,to embody such understanding in a signed agreement; andto post the attached notice.In order to insure that the employees will be accordedthe statutorily prescribed services of their selected bargain-ing agent for the period provided by law, I recommend thatthe initial year of certification begin on the date thatRespondent Company commences to bargain in good faithwith the Union as the bargaining representative in theappropriate unit. Southern Paper Box Co., 193 NLRB 881,883 (1973).ORDER8The Respondent, Murphy Printing Company, Inc.,White Plains, New York, its officers, agents, successors,and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively and in good faithconcerning rates of pay, hours of employment, and otherterms or conditions of employment with Local One,Amalgamated Lithographers of America, affiliated withInternational Typographical Union, AFL-CIO, as theexclusive bargaining representative of its employees in theunit described below, by delaying the furnishing to theUnion of certain requested information pertaining to thenames, classifications, job duties, wages, and workingconditions of the unit employees; by failing to furnish theUnion with certain requested information pertaining to theCompany's hospitalization, medical, pension, and welfareprograms for the unit employees; by withdrawing itspreviously granted acceptances of certain proposed termsand conditions of employment and by refusing to negotiateand discuss with the Union matters pertaining to wages,hours, and other terms and conditions of employmentunless the Union agreed to a 1-year collective-bargainingagreement embodying the Company's existing wages,hours and other terms and conditions of employment forthe unit employees; and by negotiating with the Unionwith no intention of entering into any final or bindingagreement.The appropriate bargaining unit consists of:All full-time and regular part-time lithographers, in-cluding the press department, camera department,stripping department, and platemaking departmentemployees of the Company employed at its plant,exclusive of all other employees, office clericals, guardsand all supervisors as defined in the Act.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively and in good faithconcerning rates of pay, hours of employment, and otherterms and conditions of employment with the above namedUnion, as the exclusive representative of its employees insaid unit, and embody in a signed agreement any under-standing reached.(b) Post at its facility in White Plains, New York, copiesof the attached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places -vhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(c) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively and ingood faith concerning rates of pay, hours of employ-ment, and other terms or conditions of employmentwith Local One, Amalgamated Lithographers of Amer-ica, Affiliated with International Typographical Union,AFL-CIO, as the exclusive bargaining representative ofour employees in the unit described below, by delayingthe furnishing to the Union of certain requestedinformation pertaining to the names, classifications, jobduties, wages, and working conditions of our employeesin the unit; by failing to furnish the Union with certain619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested information pertaining to our hospitalization,medical, pension, and welfare programs of our employ-ees in the unit; by withdrawing our previously grantedacceptances of certain proposed terms and conditionsof employment and by refusing to negotiate and discusswith the Union matters pertaining to wages, hours, andother terms and conditions of employment unless theUnion agrees to a I-year collective-bargaining agree-ment embodying the existing wages, hours, and otherterms and conditions of employment for our employeesin the unit; and by negotiating with the Union with nointention of entering into any final or binding agree-ment. The appropriate bargaining unit consists of:All full-time and regular part-time lithographers,including the press department, camera depart-ment, stripping department, and platemakingdepartment employees of the Company employedat our plant, exclusive of all other employees,office clericals, guards and all supervisors asdefined in the Act.WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the NationalLabor Relations Act.WE WILL, upon request, bargain collectively and ingood faith concerning rates of pay, hours of employ-ment, and other terms and conditions of employmentwith the Union, as the exclusive bargaining representa-tive of our employees in the above appropriate unit,and embody in a signed agreement any understandingreached.MURPHY PRINTINOCOMPANY, INC.620